Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 12 and 17 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 9-11 is/are objected to because of the following informalities:  

In regards to claim 9, the claim recites in lines 2-3 “from exterior of the well tool assembly”. The word exterior must be preceded by the word “an” because the word “exterior” is singular. Therefore, lines 2-3 must recite “from an exterior of the well tool assembly” Appropriate correction is required.

In regards to claim(s) 10-11, the claim(s) is/are objected due to its/their dependency on objected claim 9.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 20 “using the transmitter”. The word “the” in front of the limitation(s) “transmitter” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines a transceiver. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “using the transceiver”.

In regards to claim(s) 2-5 and 8-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 4, the claim recites in line 3 “generating the transmission representing the communication using”. The word “the” in front of the limitation(s) “transmission representing” and “communication” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 status communication using”.

In regards to claim(s) 5, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 8, the claim recites in line 2 “receiving the communication at”. The word “the” in front of the limitation(s) “communication” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines a status communication. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “receiving the status communication at”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 4, 5, 9-10, 12, 14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Christian et al. (US-7,508,506), Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940).

In regards to claim 1, Gray teaches that a well tool assembly can be brought back to a surface to retrieve sensor data [col. 3 L. 50-53 and L. 55-57]. This teaching means that Gray teaches a method comprising with a well tool assembly residing outside of a well, transmitting sensor data. Gray further teaches that the well tool assembly comprises a head, the head configured to couple to a conveyance [fig. 1 element 105, col. 5 L. 1-3]. Also, Gray teaches that the well tool assembly comprises a first separate housing coupled to the head, the first separate housing having a power source component therein [fig. 1 element 120, col. 5 L. 12-14 and L. 16-17]. Gray further teaches that the well tool assembly comprises a second separate housing, the second separate housing having a measurement component [fig. 1 element 150, col. 5 L. 12-14, col. 5 L. 25-30]. Gray further teaches that the well tool assembly comprises a third separate housing coupled to the second separate housing, the third separate housing having a second measurement component, the second measurement component configured to make pressure measurements [fig. 1 element 140, col. 9 L. 4-9]. Furthermore, Gray teaches that the power component provides power to all the electronic components of the assembly [col. 5 L. 17-20]. This teaching means that the measurement component and the second measurement component are coupled to the 
Gray teaches that the head, the first, the second, the third and the fourth housings form a single housing [see Gray fig. 1 elements 105, 120, 150 and 140, col. 5 L. 12-14]. The combination does not explicitly teach that the second separate housing is coupled to the first separate housing while the third housing is coupled to the second housing and coupled to the fourth housing. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the location of the housings within the tool so the second housing is coupled to the first and third separate housings and so the third housing is coupled to the second and fourth housing because the change of location of the housings will not change the functionality of the tool and will permit the tool to work as intended.
Gray teaches that each measurement component is disposed at different housing [fig. 1 elements 140, 50 and 160, col. 5 L. 25-30 and L. 53-56, col. 9 L. 4-7]. However, Gray does not teach that the measurement component of the second separate housing is configured to make fluid resistivity measurements. Also, Gray does not teach that the transmitter of the fourth housing is a transceiver that includes a processor.
On the other hand, Christian teaches that the measurement component of a second measurement housing can be configured to make fluid resistivity measurements [fig. 1 element 14, col. 7 L. 45-49]. Furthermore, Christian teaches that the transmitter of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Christian's teachings of measuring resistivity and permitting the reception of data at the tool assembly in the method taught by the Gray because it will permit the tool assembly to receive commands and also measure characteristics of a downhole fluid. 
The combination of Gray and Christian further teaches that the head, the first, the second, the third and the fourth housings form an exterior housing assembly [see Gray fig. 1 elements 105, 120, 150 and 140, col. 5 L. 12-14]. However, the combination does not teach that the exterior housing assembly is sealingly coupled. 
On the other hand, AAPA teaches that it is well known in the art that plurality of housings forming the external housing assembly are sealingly coupled together [see applicant’s specification par. 0002 L. 7-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use AAPA's teachings of coupling the housings sealingly in the method taught by the combination because it will protect all the internal components of the tool assembly.
The combination of Gray, Christian and AAPA teaches that the well tool assembly can comprise a transceiver at the fourth housing to transmit and receive data [see Gray col. 6 L. 34-37, see Christian col. 8 L. 40-45]. However, the combination does 
On the other hand, Davison teaches that a transceiver located inside a metal well tool assembly can be provided with antenna coils to transmit captured data to an exterior of the tool assembly using electromagnetic transmission when the tool assembly is at the surface [col. 3 L. 17-31, col. 4 L. 62-63]. This teaching means that the method comprises a step of transmitting a communication comprising an electromagnetic transmission through a metal wall of the external housing assembly of the well tool assembly using the transceiver.  
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Davison’s teachings of providing the transceiver of the tool with antennas in order to transmit/receive data at the surface in the method taught by the combination because it will permit the well tool assembly to wirelessly transmit the measured data when the assembly is brought back to the surface.
The combination of Gray, Christian, AAPA and Davison does not teach that the transmitted communication comprises a status communication.
On the other hand, Vick teaches that wellbore tools can transmit its operational status data to a surface receiver in addition to the captured measurement data wherein the status is regarding a status of a measurement component [par. 0024 L. 5-12, par. 0027 L. 18-25]. This teaching means that the transmitted communication is a status communication and that the status communication is regarding a status of the measurement component.

The combination of Gray, Christian, AAPA, Davidson and Vick teaches that the housing of the components can be made of metal and that the status communication is transmitted through the metal housing using electromagnetic transmission [see Davidson col. 2 L. 1-10 and L. 40-44, col. 3 L. 17-31, col. 4 L. 62-63, see Vick par. 0027 L. 18-25]. However, the combination does not teach that the transmission is at a frequency of 500HZ or less.
On the other hand, Heggerud teaches that data can be transmitted through a metal barrier, which in this case would be the housing, using electromagnetic transmission with a frequency of 22Hz [col. 1 L. 8-12, col. 5 L. 3-8]. This means that the electromagnetic transmission is at a frequency of less than 500 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Heggerud’s teachings of using a frequency of 22Hz in the method taught by the combination because it will permit the assembly to transmit data reliably from inside the metal housing of the assembly.
The combination of Gray, Christian, AAPA, Davison, Vick and Heggerud does not teach that the electromagnetic transmission is encoded as amplitude or frequency modulation.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau's teachings of modulating the data using amplitude or frequency modulation in the method taught by the combination because amplitude and frequency modulation increases the data rate.

In regards to claim 4, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches that transmitting the status communication penetrating the metal wall of the external housing assembly comprises generating the status communication using the measurement component [see Davison col. 2 L. 1-10, col. 3 L. 17-31, see Heggerud col. 1 L. 8-12, col. 3 L. 50-55].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Davison's teachings of the electronic components of the resistivity measurement component to perform data communications in the method taught by the combination because it will permit to reduce the cost of the tool assembly as a result of reusing the same electronic components for two or more functions. 



In regards to claim 5, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 4 above, further teaches generating a transmission representing the communication using at least one of an electromagnetic transmitter [see Davison col. 2 L. 44-55, col. 3 L. 48-54].

In regards to claim 9, the combination of Gray, Christian AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches receiving, at a receiver within the exterior housing assembly of the well tool assembly, a transmission from an exterior of the well tool assembly having penetrated the metal wall of the housing assembly [see Davison col. 3 L. 24-31, see Heggerud col. 1 L. 8-12, col. 3 L. 50-55].

In regards to claim 10, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 9 above, further teaches generating the transmission from the exterior of the well tool assembly using an external transmitter unit [see Davidson col. 3 L. 24-31].

In regards to claim 12, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as shown in the rejection of claim 1 above, teaches a method using the claimed well tool assembly. Therefore, the combination also teaches the claimed well tool assembly. 

In regards to claim 14,  the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 12 above, further teaches that the transmitter is coupled to the measurement component in order to transmit the measurement data (use an aspect of the measurement component in generating the transmission) [see Gray col. 3 L. 55-57 see Davison col. 3 L. 24-31].

In regards to claim 16, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 12 above, further teaches that that well tool assembly is a wire conveyed well tool assembly [see Gray fig. 1].

In regards to claim 17, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as shown in the rejections of claims 1 and 12 above, teaches claimed functionality and the claimed well tool assembly. Therefore, the combination also teaches the claimed system.

In regards to claim 18, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as shown in the rejection of claim 9 above, taches the claimed limitations.

In regards to claim 19, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as shown in the rejections of claims 4 and 14 above, taches the claimed limitations.

In regards to claim 20, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches that the operational status is a system diagnostic check [see Vick par. 0027 L. 18-25].

In regards to claims 21 and 22, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as shown in the rejection of claim 20 above, taches the claimed limitations.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Christian et al. (US-7,508,506), Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940) as applied to claim 1 above, and further in view of Walton (US-2014/0273831).

In regards to claim 2, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches that the power source provides power to the measurement component [see Gray col. 5 L. 17-21]. This teaching means that the measurement component is couple to the power source component. The combination also teaches that sensor data stored in the memory is transmitted to the external device [see Gray col. 3 L. 55-57, see Davison col. 3 L. 24-31]. This teaching means that status communication is transmitted after the measurement component is coupled to the power source communication

 On the other hand, Walton teaches that data stored at the memory can include power availability of the tool [par. 0060]. This is equivalent to the status of the power source to measurement coupling because if data indicates that power is available, it means that the power source to measurement component coupling is good and it is still working properly.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Walton's teachings of providing data regarding the status of the power source in the method taught by the combination because it will permit the external device to know if the tool is receiving the required power to function properly.

In regards to claim 3, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud, Chau and Walton, as applied in claim 2 above, further teaches transmitting contents of a memory through the metal housing assembly to an exterior of the well tool assembly [see Gray col. 3 L. 55-57, see Davison col. 3 L. 24-31, see Heggerud col. 1 L. 8-12, col. 3 L. 50-55]. The combination also teaches that the data can include tool status or power status [see Vick par. 0027 L. 18-25, see Walton par. 0060].
The combination does not explicitly teach that the status is transmitted in a first communication and that other stored data is transmitted in a second communication. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have transmitted the power status in a first communication and all .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Christian et al. (US-7,508,506), Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940) as applied to claim 1 above, and further in view of Fang et al. (US-2010/0007348).

In regards to claim 8, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches receiving the status communication at a receiver outside of the well [see Gray col. 3 L. 55-57, see Davison col. 3 L. 24-31]. However, the combination does not teach displaying information in visual form based on the communication.
On the other hand, Fang teaches displaying information in a visual form based on the status communication [see Fang fig. 8, fig. 9 step 85].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Fang's teachings of displaying the received data in the method taught by the combination because it will permit a user to easily know and interpret the data measured by the well tool assembly. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Christian et al. (US-7,508,506), Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940) as applied to claim 9 above, and further in view of Blanchard (US-8,284,049).

In regards to claim 11, the combination of Gray, Christian, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 9 above, further teaches generating the transmission from exterior of the well tool assembly using an external transmitter unit [see Davidson col. 3 L. 24-31].
The combination does not teach that the external transmitter taps the wall of the housing to communicate with the tool.
On the other hand, Blanchard teaches that a tool having a housing can communicate with an external device using acoustic signals [col. 3 L. 50-55]. Blanchard teaches that the external device can generate a transmission by tapping on the wall of the housing assembly [col. 4 L. 912, col. 4 L. 27-33].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Blanchard's teachings of communicating data using acoustic signals in the method taught by the combination because it will permit the device to transmit the status of the tool through any type of housing.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685